 In the Matter Of INDIANAPOLIS CLEANERS AND LAUNDERERS CLUB,EMPLOYERandRETAIL,WHOLESALE & DEPARTMENT STORE UNION,CIO, PETITIONERCase No. 35-RC-247SUPPLEMENTAL DECISIONORDERANDDIRECTION OF ELECTIONDecember 8, 1949On September 9, 1949, the Board issued a Decision and Order ^dismissing the petition in this case.Thereafter, the Petitioner filed aMotion for Reconsideration, copies of which were duly served on allparties, requesting the Board to reverse its Decision and Order andrelying on clarifying evidence introduced at the hearing in the thenpending unfair labor practice cases.2The Employer and all.Inter-venors, with the exception of the Teamsters, filed briefs in oppositionto the Motion for Reconsideration.Upon the Petitioner's motion,' the Board has reconsidered the en-tire record in this case and finds as follows :1.The Employer is an unincorporated voluntary association of 42Indianapolis employers engaged in the dry cleaning and laundryindustry.During 1948, the Employer's members together 4 did an an-nual business totaling $11,209,738.49, of which $813,719.44 (or 7.3 per-cent) represented services to interstate carriers and industrial cus-185 NLRB 1198.2 Cases Nos.35-CB-14, 35-CB-16,35-CB-18, and 35-CA-86.Under the circumstances,the request that the Board take judicial notice of the subsequent proceeding was proper.SeePittsburgh Plate GlassCo. v. N.L. R. B.,313 U. S. 146, 157-158.8 The Petitioner's renewed request for oral argument is denied for the reasons stated inthe original decision.*Consistent with our well-established policy, we continue to treat the association of 42employers as a single enterprise and as the employer in passing upon this jurisdictionalissue.Indianapolis Cleaners and Launderers Club,85 NLRB 1198;RetailMerchantsAss'n of Terre Haute,83 NLRB 112. It is immaterial that the impact upon commercedoes not derive in equal measure from all of the members.SeeIVirts Distributing Com-pany, etal.,82 NLRB 669;Air Conditioning Company of Southern California,et al.,81NLRB 946;Everett Automotive Jobbers Ass'n,81 NLRB 304;Baking Industry Council,80 NLRB 1590.Thus the fact that 82 percent of the work performed for interstate con-cerns was done by 4 of the 42 members-a fact emphasized by our dissenting colleagues-isnot relevantin this type of case.87 NLRB No. 75.472 INDIANAPOLIS CLEANERS AND, LAUNDERERS CLUB473tomers, several of whom are engaged in interstate commerce.'During1948, the association members jointly made out-of-State purchases ofequipment and supplies totaling $2,347;047.98, of which $1,661,877.65were directly from points outside the State.Reappraising this operation, we are now of the opinion that thedollar-volume of out-of-State purchases sandthe volume and natureof the Employer's services to customers engaged in interstate com-merce I or transportation do substantially affect commerce.Accord-ingly, the operations of the Employer may not be regardedas essen-tially local.We find, therefore, contrary to the contentions of theEmployer and the Intervenors, that the Employer is engaged in com-merce within the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction in this case .s2.The labor organizations involved claim to represent employeesof the employer.93.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act."'5At the time of our original decision in this matter,the record before us contained onlya general stipulation that the establishments involved performed services to firms engagedin interstate commerce.At the hearing in the unfair labor practice cases,which wejudicially notice, the parties identified some of the commercial customers.The Board hasasserted jurisdiction over at least six of these.The services rendered to such companiesinclude the supplying of clean towels,work clothing,wiping rags, etc.6 SeeBettendorf SelectFoods,Inc.,85 NLRB 919 (in which jurisdiction was assertedover a supermarket on the basis of the dollar-volume of out-of-Statepurchaseswhich totalled$1,873,000);King-Brooks,Inc.,84 NLRB 652 (in which jurisdiction was as-serted over a clothing store making out-of-State purchases totaling$378,000).Both caseswere decided afterFehr Baking Co.,etat.,79 NLRB 440.Moreover,it should be noted thatneitherRichter Transfer Company,80 NLRB 1246,norFehr Baking Co., supra,uponwhich the dissent relies, are apposite.These cases all involveonlysubstantial volumes ofout-of-State purchases and do not consider the effect of the additional factor of significantvolume of business with commercial customers,such as we have here.We cannot subscribe to the observation of our dissenting colleagues that this decisionstands for the proposition that "all an essentially local business need do to becomeimprinted with an interstate character is to have some interstate concerns among itscustomers...Our decision rests on thequantityaswell as the character of theservices to interstate customers and also on the more than 2 million dollars'worth ofout-of-State purchases.In any event,unlike our colleagues,we cannot assume that indus-trial customers annually pay$779,359.99 for unessential services.Work clothing andwork cloths are hardly matters of mere convenience,such as"paper napkins for plantcafeterias."8New York Steam Laundry, Inc.,80 NLRB 1597 ; seeLebanon Laundry and DrysCleaners,81 NLRB 405; J.Arthur Anderson Laundry;83 NLRB 1120.PThe following unions intervened on the basis of their interest in the current contract :Laundry Workers International Union, AFL, and its Local No. 350; International Asso-ciation of Cleaning and Dye House Workers, AFL,, and its Local No.165; InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, andits affiliateBakery, Laundry, Dairy Employees and Sales Drivers' Local No. 188.m The Employer and the Intervenors assert that the current 7-year contract, executedon March 31, 1949, prior to the filing of the instant petition, operates as a bar to thisproceeding.We note, however, that under the terms of this contract, employment isconditioned on membership in the contracting unions for the duration of the contract.Noelection was held authorizing the execution of such an agreement: therefore, the contractcannot operate as a bar.Unique Art ManufacturingCo., 83 NLRB 1250. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.As all employers involved are members of the association, par-ticipated in group negotiations, and are signatories to a 7-year contractwhich provides for representational administration, we agree with theparties that an association-wide unit is appropriate 11As to the in-ternal composition of the unit, the Petitioner requested a unit consist-ing of all production and maintenance employees of all member plants,excluding drivers, driver-salesmen, and office clerical employees (in-cluding the store employees).The Petitioner is, however, willing toaccept the contract unit which the Employer and the Intervenors assertto be appropriate.This unit includes drivers, driver-salesmen, andstore employees.As*no persuasive reason for excluding the drivers,driver-salesmen, and store employees has been given, and.as the Peti-tioner is willing to include these employees, we shall include them inthe unit.12Accordingly, we find that all production and maintenance employeesof all member plants, including drivers, driver-salesmen, and thosestore employees who engage in production and processing, but exclud-ing all office and clerical employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.5.On June 1, 1949, the Employer put into effect the union-shopprovisions in the current contract.Certain employees thereuponstruck in protest against the provision and others were dischargedpursuant to the provision.The Petitioner contends that the strikersand the employees who were discharged are entitled to vote if theBoard should direct an election, because of the alleged illegality ofthe provisions involved.These provisions and discharges are thesubjects of complaint proceedings.The Employer and the Inter-venors contend that these individuals must be regarded' as havingbeen validly discharged in some cases; in others as having voluntarilyquit their jobs, terminated their employment by reason of their strikein vviolation of the no-strike provision contained in the contract, or,if regarded as strikers, no longer employees because replaced.Wehave held that the issue of eligibility of strikers and replacements ofalleged discriminatory discharges to vote in an election can best.be resolved by proceeding with an immediate election, using a currentpay roll, but permitting the individuals affected to cast ballots under11Air Conditioning Company of Southern California,at al.,81 NLRB 946;seeOlives,Incorporated,78 NLRB 1259,footnote 1.11National Linen Service Corp.,54 NLRB 257(all drivers included) ;Star Dyers &Cleaners,Inc.,53 NLRB 514 (drivers included).SeeNew York Steam Laundry,Inc.,80NLRB 1597(truck drivers excluded on the basis of the agreement among the parties) ;Arrow Linen Service,Inc., 73NLRB 868 (store employees included) ;National Laundry,Inc.,36 NLRB 1204(store employees included), INDIANAPOLIS CLEANERS AND LAUNDERERS CLUB475challenge.1SIn the event that the counting of challenged ballotsbe conducted to determine the employment status of these challengedvoters.Accordingly, we shall direct an immediate election, permitting allemployees to participate who were employed during the pay-roll periodimmediately preceding the date of this Direction.Moreover, strikers,all persons hired since the date the strike began,14 and all employeesdischarged pursuant to the union-security provision of the contract,shall be deemed presumptively eligible to vote, subject to challenge 18ORDERIT IS IIEREBY ORDERED that the Decision and Order in the above-entitled proceeding, issued by the Board on September 9, 1949, be andit hereby is, vacated and set aside insofar as it is inconsistent withthis Supplemental Decision and Direction of Election.DIRECTION OF ELECTION16As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than45 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, who1s SeeStokelyFoods,Inc.,78 NLRB 842;Crowley'sMilk Company,Inc., 79NLRB 602;Pipe Machinery Company, 76NLRB 247.14The record in this proceeding does not establish the date the strike began.15Nothing in this Direction should be construed as indicating that the Board has pre-judged in any respect any of the questions which may be drawn into issue by a challengeto the eligibility of certain voters, including such questions as whether(1) a new employeeIs a permanent replacement,(2) an economic striker has been validly replaced, (3) anunfair labor practice striker's position no longer exists by reason of its permanentdiscontinuance for economic reasons.Crowley'sMilk Company,Inc., supra.It is clearthat many such questions could be resolved only by awaiting the outcome of the pendingunfair labor practice cases.16The six Intervenors are jointly designated in the current contract as "the Union"and request that they be collectively placed on the ballot and designated as "AFL."TheAmerican Federation of Labor is not a party to this proceeding.In order to avoid anymisunderstanding as to the choice of representatives,we shall deny the Intervenors'requestand require that they be individually designated on the ballot.We leave to the RegionalDirector and the parties the determination of the method whereby those intervenors entitledto appear upon the ballot may be collectively symbolized while specifically identified.International Association of Cleaning and Dye House Workers, AFL,and LaundryWorkers InternationalUnion, AFL,are omitted from the ballot because their locals No.165 and No. 350 have not complied with Section 9 (f), (g), and (h) of the Act.ThePrudential Insurance Company of America,81 NLRB 295.Theyare to be accorded a placeon the ballot along with their locals if the locals effect compliance within 30 days fromthe date of this Direction. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of. this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Retail, Wholesale & Department Store Union, CIO, or by Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, and its affiliate Bakery, Laundry, DairyEmployees and Sales Drivers' Local 188 or by neither.MEMBERS MURDOCK and GRAY, dissentingWe find nothing submitted in support of Petitioner's Motion for Re-consideration which warrants reversal of the Board's original de-cision not to assert jurisdiction in this case on the ground that laundryand dry cleaning are essentially local businesses. In that decision (inwhich we were joined by one of the members of the present majority),we specifically noted the existence of a substantial volume of out-of-State purchases, but reaffirmed the doctrine established by numerousprecedents that out-of-State purchases of items necessary to carry onan essentially local business do not operate to transform such an enter-prise into one engaged in interstate commerce 17That doctrine doesnot become inapplicable mer ely because, as here, the petition involvesa groupof essentially local enterprises rather than a single one, andthe cumulative total of out-of-State purchases of all employers is nec-essarily increased.Thus in theFehr Baking Co.case,18 in accordancewith its recognition of baking as an essentially local business, theBoard dismissed a petition involving nine baking companies in Hous-ton despite out-of-State purchases totaling $1,470,000, a figure whichapproximates the total out-of-State purchases in the instant case.Ac-cordingly, the present majority's reliance for the assertion of jurisdic-tion here upon the "dollar volume of out-of-State purchases," isinapposite.A second basis now relied upon for the assertion of jurisdiction is"the volume and nature of the Employer's services to customers en-gaged in interstate commerce," which services the majority conclude" See e. g.,Richter Transfer Company,80 NLRB 1240; in which the Board said : "Wedo not believe that the essentially local character of worksuch asexcavationassumes asufficiently interstate aspectmerelybecause capital equipment purchased to engage insuch work may have come from outside the State."is 79 NLRB 440. INDIANAPOLIS CLEANERS AND LAUNDERERS CLUB.477"do substantially affect commerce." 19 The original record contained astipulation thatmembers of the association performed servicesamounting to $779,359.93 for concerns engaged in interstate com=merce, and $34,359.51 for interstate carriers, such services constitut-ing about 7 percent of the total business done.However, 82 per-cent of the work performed for interstate concerns and carriers wasdone by only 4 of the 42 member laundries, while 24 did no workof this kind.Our attention is now called to a further stipula-tion in a complaint case involving the parties which identifies 13of the industrial customers for whom some member laundries per-form service (of the 13 the Board has asserted jurisdiction over 6).The stipulation further specifies the services as including "the supply-ing of clean towels, work clothing, wiping rags, etc."The presentmajority's ultimate conclusion that these services "substantially affectcommerce," must necessarily be predicated upon a subsidiary conclu-sion that the work of laundering towels, work clothing, and wipingrags is essential to the production of goods for interstate commerceby the Employer's industrial customers.Yet we do not have an iotaof testimony in the record that the production ofanyof these indus-trial concerns would be affected in the slightest by a stoppage of theEmployer's laundry services to support the finding of the majoritythat these services "do substantially affect commerce."Nor is thenati 'eof these services such as to compel or require such a conclusion.This case is thus clearly distinguishable from those involving utilitieswhich furnished power to interstate concerns, or transit lines whichtransported employees of such concerns to and from. work, where itwas clear from the nature of the services or shown by testimony in therecord that the services furnished had a substantial and direct effectupon interstate commerce because of- the adverse effect upon produc-tion of a cessation of those services.20Insofar as the majority's decision relies upon the services furnishedindustrial concerns as shown by the record in this case, it necessarilystands for the proposition that all an essentially local business needdo to become imprinted with an interstate character is to have someinterstate concerns among its customers, and no evidence will be re-quired that such services are essential to the production of goods forinterstate commerce.If the activities of the Employer here can besaid to affect interstate commerce, then so would those of local busi-nesses supplying bottled spring water, or paper napkins for plant cafe-terias, or similar items which may be matters of convenience but which10Unless thenatureof these services is such that they substantially affect interstatecommerce,the volume,of course,has no significance.20 See e. g.,Amarillo Bus Company,78 NLRB 11.03 ;El Paso-Ysleta Bits Company, 79NLRB 1088;Texas Public Service Company,80 NLRB 372. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertainly do not spontaneously satisfy the concept of what is an es-sential element in the production of goods for commerce by interstateconcerns.It is difficult to think of any occupation which does more spon-taneously satisfy the concept of an essentially local business than thatof washing the community's dirty linen.The majority's decision toassert jurisdiction here thus goes far to obliterate any line which theBoard has previously drawn between businesses essentially local incharacter and those which substantially affect interstate commerce.2'Moreover, in view of the fact that most of the services for industrialconcerns are performed by only 4 member laundries out of 42 membersof the Employer association, and 93 percent of all business is admit-tedly wholly local in character, it seems to us that our majority col-leagues are using a very small and tenuous tail to wag a very largeand essentially local dog.21The instant ease is clearly distinguishable fromNew York Steam Laundry,81 NLRB591, where the Board took jurisdiction of a laundry a substantial part of whose services,exceeding$100,000 annually,were performed for interstate carriers,including launderingPullman sheets and towels.The employer there was performing service on sheets andtowels which continually moved acrossStatelines in Pullman service and under thosecircumstances it would be clearly inaccurateto say thatthe laundry's business was essen-tiallylocal and did not have a direct and substantial effect upon interstate commerce.In the instant case services of an unspecified character to unidentified interstate carriersdivided among various member laundries totaled only $34,359.51.